DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

This action is in reply to the Response to the Restriction Requirement filed on April 12, 2021.
Claims 1, 8-9 and 24 have been amended and are hereby entered.
Claims 2-3 and 12 have been canceled.
Claims 10-11, 13-20 have been withdrawn.
Claims 1, 4-9, and 21-24 are currently pending and have been examined. 
	

Election/Restrictions
Applicant's election with traverse of election of species between Species 1A (an active metal), Species 1B (metal salt), and Species 1C (metalloid). Applicant elects Species 1A (an active metal) in the reply filed on April 12, 2021 is acknowledged.  The traversal is on the ground(s) that Fukunaga does not appear to disclose or suggest "wherein the hybrid electrode includes a protective layer directly on an electrochemically active metal electrode", let alone the disclosing or the suggesting of "wherein the protective layer comprises a metal, metal salt or metalloid selected among Sn, In, Si, Al, Mg, Ge, and/or their salts".  This is not found persuasive because as noted in the Restriction dated 02/12/2021, the Examiner has assessed the unity of invention amongst the full set of claims present. It is noted, that the common technical feature is common to all and not to the subset as defined by the Applicant. 


Claims 10-11, and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected drawn to a method of preparing a hybrid electrode, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 12, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Chu (US 6402795 B1).
Regarding claim 1, Chu teaches a method for forming lithium electrodes having protective layers involves plating lithium between a lithium ion conductive protective layer [abs]; further teaches a hybrid electrode (anode electrode), wherein the hybrid electrode includes a protective layer directly on an electrochemically active metal electrode [col. 2 lines 1-21 and col. 3 lines 25-35; lithium], wherein the protective layer comprises a metal, metal salt or metalloid selected among Sn, In, Si, Al, Mg, Ge, and/or their salts [i.e. aluminum- col. 3 lines 25-35].

Regarding claim 4, Chu teaches the rechargeable battery of claim 1, wherein the metal electrode comprises substantially metallic lithium [col. 4 lines 50-53 ; lithium].
Regarding claim 5, Chu teaches wherein the protective layer has a thickness in the range of about 5 nm to about 500 microns [col. 3 lines 35-37; i.e. 50 angstroms-5 microns, which fall within the recited ranges].
Regarding claim 6, Chu teaches wherein the hybrid electrode is an anode of the battery and the battery further comprises, a cathode [col. 16 lines 44-46] and an electrolyte [col. 2 lines 60-62].
Regarding claim 7, Chu teaches wherein the electrolyte includes a metal salt that forms the protective layer [col. 14 lines 24-30].
Regarding claim 21, as noted above in claim 1, Chu teaches wherein the protective layer is an elemental metal.
Regarding claim 23, in regards to the claimed “wherein the protective layer can reversibly accommodate ions in an intercalation formation”- it is noted the instant specification defines this limitation accordingly; the protective layer is electrochemically active [0035], thus it appears that as long as the elemental metal is one of the ones defined in the specification, i.e Li, NA, Si, Al, Zn it would meet the claim limitation. Therefore, since Chu teaches the elemental metal in the protective layer to be silicon/aluminum, Chu teaches the recited limitation. Additionally, col. 6, lines 45-52 teach the intercalation of lithium with materials as claimed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 8-9, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 6402795 B1) and further in view of Fukunaga (US20130130124).

Regarding claim 8, Chu teaches the rechargeable battery of claim 1 and the metal electrode is selected from lithium, however is silent in regards to the protective layer the metal selected among Sn or In.
Fukunaga teaches porous metal body that can be used as a battery electrode and teaches Tin can be used as a covering layer [abs, 0015]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chu to further incorporate the protective layer taught by Fukunaga, as Fukunaga teaches tin can be used as an active material by being alloyed with sodium, and thus a battery having a large negative electrode capacity can be obtained [0015].
Regarding claim 9, Chu teaches the rechargeable battery of claim 1. Chu teaches the electrolyte is a carbonate based electrolyte [col. 8, lines 31-37]. Chu in view of Fukunaga teaches wherein the protective layer of is Sn [0015] and the electrochemically active metal electrode is a sodium metal electrode [0015] and wherein In regards to the claimed “the hybrid electrode is capable of cycling stably for over 1000 hours in a carbonate-based liquid electrolyte,” is considered an inherent characteristic.  Since modified Chu teaches the battery structure as claimed including all the structural features, the protective layer, the metal electrode, the cycling stability is inherently taught by modified Chu. Fukunaga teaches porous metal body that can be used as a battery electrode and teaches Tin can be used as a covering layer [abs, 0015]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chu to further incorporate the protective layer taught by Fukunaga, as Fukunaga teaches tin can be used as an active material by being alloyed with sodium, and thus a battery having a large negative electrode capacity can be obtained [0015].


 	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Regarding claim 22, modified Chu teaches the rechargeable battery of claim 8, wherein the protective layer comprises Sn, the metal electrode comprises sodium, and most of the protective is in the form of a sodium-rich alloy [please refer to the rejection of claim 8].

Regarding claim 24, as noted above in claim 9, modified Chu teaches the battery of claim 8. Please refer to the rejection in claim 9 for the recited claimed language “wherein the battery is rechargeable and is capable of cycling stably for over 100 cycles.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729